Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	This in response to amendment filed 06/22/2022. No claims have been added. No claims have been canceled. Claims 1, 5, 11 and 15 have been amended. Claims 1-20 are now pending in this application. 

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted on 06/10/2022, 07/01/2022, 08/12/2022 and 10/17/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Idicula et al. (Pub.: No.: 20200125545 A1) in view of Cai et al. (Pub.No.: 2020/0342265 A1).

Regarding claims 1 and 11, IDICULA teaches a method (see claim 1 for method claim) and one or more non-transitory computer-readable media storing instructions (see [0151 and 0155]) comprising:
 repeatedly until a dynamic convergence criterion is satisfied (this reads on the determination to tune the configuration parameters being used for database work load, see discussion [0037]):
sampling a subset of a database table in a database management system (DBMS) (reads on database workload refers to both a dataset being managed by a DMBS, see [0029]),
and adjusting one or more content statistic estimates of the database table based on said subset of the database table (reads on the user submitting with the request, a sample of workload 160 to facilitate customized configuration parameter tuning, see [0035] and discussion of [0134]);
predicting, by a machine learning (ML) model and based on said one or more content statistic
estimates of the database table, an optimal value for a configuration setting of the DBMS (note that a particular set of configuration-specific features are identified, using one or more trained machine learning models, see [0043]. Also, CSFs examples as discussed in [0031] and claimed “content statistic estimate” reads on the WSFs such as binary lengths of records inserted to the dataset).

IDICULA features addressed in the above rejection. IDICULA teaches sampling a subset of “row”, however it does not teaches sampling “values” as recited in claims 1 and 11. 

Yet, Cai teaches generating a first dataset sample from a dataset, calculating a first validation score for the first dataset sample and a machine learning model, and determining whether a difference in validation score between the first validation score and a second validation score satisfies a first criteria. If the difference in validation score does not satisfy the first criteria, the method includes generating a second dataset sample from the dataset. If the difference in validation score does satisfy the first criteria, the method includes updating a convergence value and determining whether the updated convergence value satisfies a second criteria. If the updated convergence value satisfies the second criteria, the method includes returning the first dataset sample. If the updated convergence value does not satisfy the second criteria, the method includes generating the second dataset sample from the dataset (see abstract). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating a convergence value and determining whether the updated convergence value satisfies a second criteria. If the updated convergence value satisfies the second criteria, the method includes returning the first dataset sample. If the updated convergence value does not satisfy the second criteria, the method includes generating the second dataset sample from the dataset, as taught by Cia, into the teaching of IDICULA in order to provide efficient and scalable ML pipeline while attaining good ML-model performance.


 The applied reference has a common applicant and common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 2 and 12 recite “satisfying the dynamic convergence criterion based on repeatedly predicting the optimal value for the configuration setting of the DBMS”. Idicula features are already addressed in the rejection of independent claims 1 and 11. Idicula may not specifically teach the limitations of dependent claims 2 and 12.  However, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to consider this limitation to be obvious within the teaching of Idicula a well-known feature since iteration is known to be of convergence criterion. benefits of using convergence criterion are also known in the art for one of an ordinary skill in the art.   

Regarding claims 3 and 13, the combination of IDICULA n view of Cia teaches training the ML model based on exact content statistics (this reads on the binary lengths of records inserted into the dataset being captured without deviation see IDICULA [0030]).

Regarding claims 4 and 14, the combination of IDICULA n view of Cia teaches comparing first predictions, by the ML model and based on said exact content statistics, to second predictions by the ML model that are based on second content statistic estimates (reads on choosing the best of multiple sets of CSFs, see IDICULA [0063]).

Regarding claims 5 and 15, the combination of IDICULA n view of Cia teaches wherein said repeatedly sampling the subset of values of the database table comprises sampling disjoint subsets of values of the database table (see values as discussed in abstract of Cia).

claims 6 and 16 recite “wherein said disjoint subsets of rows comprises a first subset of rows and a second subset of rows that have different amounts of rows”. The use of multiple or more than one row is an obvious limitation within the teachings of IDICULA that can be achieved within an database based on need and desire.  

Claims 7 and 17 recite “wherein a user defined function (UDF) performs said adjusting one or more content statistic estimates of the database table” and claims 8 and 18 recite “satisfying the dynamic convergence criterion based on a UDF”. Note that the use of “UDF”, The Examiner takes Official Notice that the use of “a user defined function (UDF)” is well known within the database functionality. This limitation does not rise the invention to the level of patentability.    

Regarding claims 9 and 19, the combination of IDICULA n view of Cia teaches wherein said configuration setting of the DBMS comprises a configuration setting of a query plan (reads on number of allowed joins, see IDICULA [0031]).

Regarding claims 10 and 20, the combination of IDICULA n view of Cia teaches satisfying the dynamic convergence criterion based on multiple content statistics (reads on multiple WSFs that is used to compute the CSFs, see IDICULA [0041]).

Response to Arguments
4.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652